Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner.
	The lined through references are duplicate listings, and are therefore redundant.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  The brackets around the term “CLAIMS” and the claim numbers should be removed, due to the fact that brackets denote a deletion in amendment labelling. 
	In line 9 of claim 1, the term “device” should be replaced with the term - -devices- - to correspond to previously recited limitations.
	In lines 7 of claim 2, the phrase “means of” should be removed, given the fact that this phrase does not further define any physical structure of the invention.
	In line 1 of claim 3, the term “device” should be replaced with the term - -devices- - to correspond to previously recited limitations.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is indefinite due to the fact that it is unclear whether the phrase “the track guide” in line 1 is referring to the “upper track guide”, the “lower track guide”, or an additional element of the invention.
	Claim 2 is further indefinite due to the fact that the phrase “one surface of the track guide” in lines 4-5 is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the *** set forth in line*** is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 3 is indefinite due to the fact that it is unclear what is actually being claimed by the phrases “coupled toward” and “to the outside”. 

Claim 1 recites the limitation "the other end" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.
	
Claim 3 recites the limitation "the other end" in line 6.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 4 recites the limitation "the other end" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 9 recites the limitation "the guide bars" throughout the claim.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims. Namely, claim 9 ultimately depends from claim 1, which only sets for “a guide bar” which implies only one guide bar. 

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show magnetic track assemblies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617